Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 1 of 24




                     Exhibit C
Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 2 of 24




                 Exhibit C-1
         Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 3 of 24
                                                                                                  Filed: 1/9/2020 4:26 PM
                                                                                           JOHN D. KINARD - District Clerk
                                                                                                 Galveston County, Texas
                                                                                                  Envelope No. 39833351
                                                                                                          By: Ann Vaughn
                                         20-CV-0038                                                    1/10/2020 9:22 AM

                                    Cause NO. __________

MARY BERNARDY,                                  §         IN THE DISTRICT COURT OF
                                                §
       Plaintiff,                               §
                                                §
v.                                              §        GALVESTON COUNTY, TEXAS
                                                §
                                                §       Galveston County - 122nd District Court
SHRINER’S HOSPITAL FOR                          §
CHILDREN, INC.,                                 §          ______ JUDICIAL DISTRICT
     Defendant.
                           PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

                                    1. INTRODUCTION

1.1.   Plaintiff demands a JURY TRIAL in this case under the Texas Commission on Human

       Rights Act (“TCHRA”), Texas Labor Code §§21.001 et. seq. which prohibits

       discrimination based on disability and age. Plaintiff alleges Defendant SHRINER’S

       HOSPITAL FOR CHILDREN, INC. violated the Texas Labor Code when it took adverse

       personnel actions against Plaintiff and terminated her employment.

1.2    COMES NOW, MARY BERNARDY, (hereinafter referred to as “Plaintiff”)

       complaining of and against SHRINER’S HOSPITAL FOR CHILDREN, INC.

       (hereinafter referred to as “SHRINER’S” or “Defendant”) and for cause of action

       respectfully shows the court the following:

                            2. DISCOVERY CONTROL PLAN

2.1    This suit is brought pursuant to Rule 190.3 of the Texas Rules of Civil Procedure and is

       to be administered under Level 2.




                                       Status Conference set for 4-9-20 e-mailed to atty
                                                                                                         APP 007
       Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 4 of 24


                                          3. PARTIES

3.1.   Plaintiff is an individual residing in Bayou Vista, Galveston County, Texas.

3.2    Defendant SHRINER’S HOSPITAL FOR CHILDREN, INC. is an employer qualified to

       do business in Texas and employs more than 50 regular employees. Defendant can be

       served by serving its registered agent CT Corporation System, 1021 Main Street, Suite

       1150 Houston, TX 77002.

                                           4. VENUE

4.1.   Venue of this proceeding is proper in Galveston County, Texas pursuant to Texas Civil

       Practice & Remedies Code § 15.002 because Galveston County is the county in which all

       or part of the cause of action accrued.

                                           5. FACTS

5.1    Plaintiff began working for Defendant as a staff Registered Nurse (RN) on November 26,

       2001.

5.2    Plaintiff worked in the tub room for Defendant. Plaintiff was responsible for bathing,

       debridement and removing staples from Defendant’s patients.

5.3    On November 8, 2017, Plaintiff had surgery on her right foot. A bone spur was removed

       from Plaintiff’s foot. Plaintiff went back to work on December 6, 2017.

5.4    On December 6, 2017, Victoria Jackson, Plaintiff’s supervisor, requested a meeting with

       Plaintiff. In this meeting Ms. Jackson accused Plaintiff of “bullying” a co-worker and

       being “harsh” in the tub room. This was very shocking and surprising to Plaintiff because

       she had just been off work for almost a month. Plaintiff was also embarrassed because a

       fellow co-worker, Gordon Barcomb, was present at this meeting as well. The accusations




2|Plaintiff’s Original Petition

                                                                                         APP 008
        Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 5 of 24


         about Plaintiff “bullying” and “being harsh” are false. Plaintiff feels as though Ms.

         Jackson was trying to use this situation as pretext to terminate her.

5.5      When Plaintiff returned to work, she had to wear a special boot for her foot. Plaintiff’s

         foot condition and surgery limited her ability to walk however she was able to perform all

         the essential functions of her job.       She wore the special boot on her foot for

         approximately three (3) months.

5.6      Ms. Jackson never had a problem with Plaintiff’s work performance before her surgery.

         After Plaintiff returned to work wearing her boot, Ms. Jackson started to say different

         negative comments to her. For example, on one occasion, Ms. Jackson said to Plaintiff

         that there were job openings in the clinic. At this point, Plaintiff had worked in the tub

         room for over 8 years.

5.7      Plaintiff asked Ms. Jackson if she was trying to get her out of the tub room and Ms.

         Jackson said she was not trying to get Plaintiff out of the tub room; but Ms. Jackson

         commented to Plaintiff that Plaintiff’s foot hurts and that Plaintiff was tired. Plaintiff

         never complained to Ms. Jackson about her foot hurting or about being tired.

5.8      Plaintiff was wrongfully terminated on June 26, 2018; after nearly 17 years of working

         for Defendant. Defendant did not follow its progressive disciplinary plan when

         terminating Plaintiff.

5.9      Upon information and belief, Plaintiff was replaced by an individual outside of her

         protected class (age and disability).

                                     6. CAUSES OF ACTION

      Disability/Perceived Disability Discrimination and Failure to Reasonably Accommodate

6.1      Plaintiff hereby incorporates and re-alleges each and every paragraph of the facts.



3|Plaintiff’s Original Petition

                                                                                               APP 009
       Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 6 of 24


6.2    Plaintiff was a member of a protected class as a qualified employee with a

       disability/perceived disability.

6.3    Plaintiff suffered from a disability/perceived disability but was still performing the

       essential functions of her job.

6.4    Plaintiff suffered an adverse action when she was terminated after Defendant learned of

       her disability or perceived her as a disabled employee.

6.5    Defendant failed to engage in the interactive process and failed to reasonably

       accommodate Plaintiff’s disability.

6.6    Plaintiff alleges Defendant violated the TCHRA when Defendant took adverse action

       against Plaintiff (terminating her employment) based on her disability/perceived

       disability and failed to reasonably accommodate her disability.

                                            Age Discrimination

6.7    Plaintiff hereby incorporates and re-alleges each and every paragraph of the facts.

6.8    Plaintiff was a member of a protected class based on age as she was over forty (40) at the

       time of her termination (63 years old at time of termination).

6.9    Plaintiff was qualified for her position at the time of her termination.

6.10   Plaintiff was replaced by a substantially younger individual outside of her protected class.

6.11   Plaintiff alleges Defendant violated the TCHRA when Defendant took adverse action

       against Plaintiff (terminating her employment) based on her age.

         7. TIMELINESS & ADMINISTRATIVE CONDITIONS PRECEDENT

7.1    Plaintiff brought this suit within 2 years of the date of the alleged violation.

7.2    Plaintiff brought this suit within sixty (60) days from the date of receipt of Texas

       Commission on Human Rights issuance of the Notice of Right to File a Civil Action.



4|Plaintiff’s Original Petition

                                                                                             APP 010
       Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 7 of 24


7.3    Plaintiff has completed all administrative conditions precedent since Plaintiff filed her

       charge of discrimination within 180 days of the she learned of the adverse employment

       action.

                                   8. NO FEDERAL CLAIMS

8.1.   Plaintiff does not assert any federal claims in this proceeding. Additionally, Plaintiff is in

       no way seeking damages or remedies that may stem from a federal cause of action.

                                              9. DAMAGES

9.1.   As a direct and proximate result of the aforementioned arbitrary and capricious acts, the

       Plaintiff has suffered grievous harm, including, but not limited to, substantial loss of

       income; humiliation and embarrassment among co-workers and others; sustained damage

       to Plaintiff’s credibility and sustained damage to Plaintiff’s prospects for future

       employment.

                                    10. CLAIM FOR RELIEF

10.1. Plaintiff seeks monetary relief more than $100,000 but less than $200,000.00 as set forth

       in Rule 47(c)(4) of the Texas Rules of Civil Procedure, plus non-monetary relief in the

       form of a declaratory judgment action. Damages are in excess of the minimum

       jurisdictional limits of this court.

                                        11. JURY DEMAND

11.1. Plaintiff hereby makes Plaintiff’s request for a jury trial in this cause pursuant to Rule

       216 of the Texas Rules of Civil Procedure and deposits with the District Clerk of

       Galveston County, Texas the jury fee of forty ($40.00) dollars.




5|Plaintiff’s Original Petition

                                                                                              APP 011
      Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 8 of 24


                                           12. PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant be cited

to appear and answer, and that on final hearing of this cause, Plaintiff have the following relief:

       12.1    Judgment against Defendant for actual damages sustained by Plaintiff as alleged

               herein;

       12.2    Judgment against Defendant for back pay lost by Plaintiff as alleged herein;

       12.3    Judgment against Defendant for front pay by Plaintiff as alleged herein;

       12.4    Grant Plaintiff general damages for the damage to Plaintiff’s reputation;

       12.5    Pre-judgment interest at the highest legal rate;

       12.6    Post-judgment interest at the highest legal rate until paid;

       12.7    Punitive damages;

       12.8    Damages for mental pain and mental anguish;

       12.9    Exemplary damages;

       12.10 Attorney’s fees

       12.11 All costs of court expended herein;

       12.12 Such other and further relief, at law or in equity, general or special to which

               Plaintiff may show herself to be justly entitled.




6|Plaintiff’s Original Petition

                                                                                               APP 012
  Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 9 of 24



                                              Respectfully Submitted,

                                              /s/ Jacques P. Leeds______
                                              Jacques P. Leeds
                                              Texas State Bar ID 24092678
                                              jacques@jleedslawfirm.com
                                              LEEDS LAW FIRM, PLLC
                                              700 Milam, Suite 1300
                                              Houston, Texas 77002
                                              (713) 492-2906 (Office)
                                              (832) 713-3065 (Cell)
                                              (832) 787-1020 (Facsimile)
                                              ATTORNEY FOR PLAINTIFF




7|Plaintiff’s Original Petition


                                                                        APP 013
Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 10 of 24




                    Exhibit C-2
                 Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 11 of 24



                                                CITATION BY CERTIFIED MAIL (TRC 106)
                                                          THE STATE OF TEXAS
                                                                                     Cause No: 20‐CV‐0038
                                                                                     122nd District Court of Galveston County
MARY BERNARDY VS. SHRINER'S HOSPITAL FOR CHILDREN, INC.

TO: Shriner's Hospital for Children, Inc., Registered Agent, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201

Defendant Greetings:
NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 am on the Monday next following the expiration of 20 day after the date you
were served this citation and petition, a default judgment may be taken against you." TRCP. 99
You are hereby commanded to appear by filing a written answer to the Plaintiff's Petition at or before 10:00 o'clock A.M. on the
Monday next after the expiration of 20 days after the date of service of this citation before the 122nd District Court of Galveston
County, at the Courthouse in said County in Galveston, Texas. Said written answer may be filed by mailing same to: District Clerk's
Office, 600 59th Street, Suite 4001, Galveston, Texas 77551‐2388. Said Plaintiff's Original Petition ‐ OCA was filed in said court on the
9th day of January, 2020 in the above entitled cause.

The nature of Plaintiff's demand is fully shown by a true and correct copy of the petition accompany this citation and made a part
hereof.

Issued and given under my hand and the seal of the Said Court at Galveston, Texas, on the 2nd day of April, 2020.

Issued at the request of                                                               John D. Kinard, District Clerk
Jacques P. Leeds                                                                       Galveston County, Texas
Leeds Law Firm, PLLC
700 Milam, Suite 1300                                                          By:
Houston, TX 77002                                                                      Shailja Dixit, Deputy

SEE ATTACHED FORM     NOTE: Status Conference set: 06/04/2020
                                         CERTIFICATE OF DELIVERY BY CERTIFIED MAIL
Came to hand on the 4/2/2020 at    3:00 o’clock P. M. and executed on the     day of                                    , 20   _ , at

___        o’clock   . M., by mailing the same to Shriner's Hospital for Children, Inc., Defendant by registered, certified mail with
delivery
Restricted to addressee only, return receipt requested, a true copy of this citation with a copy of the petition were attached
thereto.                                                                       JOHN D. KINARD, District Clerk Galveston County, Texas
                                                                                                                      Authorized Person

                                                    BY:         _________________________________________, Deputy Clerk

Service Fee: $

Certified Tracking Mail                          Place sticker here

No.9414 7266 9904 2156 8050 91



Signed for on                                    Signed By:




                                                                                                                           APP 014
            Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 12 of 24




 This form has been revised due to the data provided on the OCA Civil Case Information Sheet that is required to be
            filed with every new suit. The OCA Civil Case Information Sheet is available on our website.

          The District Courts of Galveston County, Texas Status Conference Notice

                                        Please calendar this event
          All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)

         Court Name                  Status Conference Time                      Court Phone Number
  th
10 District Court                         @ 9:00 A.M.            409‐766‐2230          Fax        409‐770‐5266
56th District Court                       @ 9:30 A.M.            409‐766‐2226          Fax        409‐770‐5264
122nd District Court                      @ 9:30 A.M.            409‐766‐2275          Fax        409‐770‐6265
212th District Court                      @ 9:00 A.M.            409‐ 766‐2266         Fax        409‐765‐2610
405th District Court                      @ 10:00 A.M.           409‐765‐2688          Fax        409‐765‐2689
                            Date: 06/04/2020 set in the 122nd District Court

Case Number: 20‐CV‐0038
Case Style: Mary Bernardy vs. Shriner's Hospital for Children, Inc.

Helpful Information: Please visit our website at http://www.galvestoncountytx.gov/dc

FAQ

Forms

Fee Schedules

Remote Access to on‐line case record searches

Contact and Mailing information

Passport Services

E Filing Information

E Juror‐ online juror registration

Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
please contact the Court to inform them of the same as soon as possible.

                             JOHN D. KINARD, District Clerk, Galveston County, Texas

        District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary




                                                                                                    APP 015
Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 13 of 24




                Exhibit C-3
                                 Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 14 of 24



                                                                                                                                                                                           JOHN D.          INARD
                                                                                                                                                                                       CLERK DISTRICT COURT
                                                                                                                                                                                                       FILED                9
                                                                                                                                                                                                                            *




                                                                                                                                                                                              MAY      .q 832020


                                                                     CITATION BY CERTIFIED MAIL (TRC 106)
                                                                                    THE STATE OF TEXAS
                                                                                                                                                                                 BY                                WW
                                                                                                                 Cause No: ZO‘CV-0038
                                                                                                                  122nd               District      Court of Galveston County

MARY BERNARDY VS.                SHRINER'S HOSPITAL FOR CHILDREN, INC.


TO: Shriner's Hospital for Children,                  lnc.,   Registered Agent, CT Corporation System, 1999 Bryan                                    St.,          Suite 900, Dallas,               TX 75201

Defendant Greetings:
NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 am on the Monday next following the expiration of 20 day after the date you
were served this citation and petition, a default judgment may be taken against you." TRCP. 99
You are hereby commanded                  to   appear by       filing a   written answer to the Plaintiff's Petition at or before 10:00 o'clock                                                    AM.    on the
Monday      next after the expiration of 20 days after                     _the   date of service of this citation before the 122nd District Court of Galveston                                                     .




County, at the Courthouse            in   said      County    in   Galveston, Texas. Said written answer                may be          filed       by mailing same                        to: District Clerk's

Office,   600 59th    Street, Suite 4001, Galveston,               Texas 77551—2388. Said         Plaintiff's   Original Petition                    -           OCA was         filed in said         court on the

9th day of January, 2020            in   the above entitled cause.



The nature of       Plaintiff's   demand        is   fully   shown by      a true   and correct copy of the petition accompany                                       this citation            and made a part
hereof.


Issued and given under            my hand and          the seal of the Said Court at Galveston, Texas, on the 2nd day of April, 2020.


Issued at the request of                                                                                                John D. Kinard,                          District Clerk

Jacques     P.   Leeds                                                                                                  Galveston County, Texas
Leeds Law Firm, PLLC
700 Milam, Suite 1300
Houston, TX 77002
                                                                                                           By:         QWMmﬁow
                                                                                                                        Shailja Dixit,              Deputy                                                      QMWQ
SEE   ATTACHED FORM               NOTE: Status Conference                 set:   06/04/2020
                                                                CERTIFICATE OF DELIVERY BY CERUFIEDJIIAIL
                                                                                                                 fv'        ‘
                                                                                                                                                                            o
Came        hand on the 4(212020                       3:00 o’clock              M. and executed on the    yﬂyu‘day of                              +I\D VI
                                                                                                                                                                     .




                                                                                                                                                                                             ,20   '      ,at
       to                                      at                          P.
                                                                                                                                                                                 L

                 o’clock   __.   M., by mailing the           same   to Shriner's Hospital for Children,               lnc.,         Defendant by registered, certified mail with
de|ivery
Restricted to addressee only, return receipt requested, a true copy of this citation with a copy of the petition were attached

thereto.                                                                                                    JOHN                D.   KINARD,        District Clerk                   Galveston CountyJexas
                                                                                                                                                                                                Authorized Person
                                                                                                                                                r

                                                                                                                            .1;
                                                                                                            ~




                                                                                           QW/g’i/V WVV (Cq 4
                                                                                                      l)
                                                                                              A                                                                            .1
                                                                                                                                            .
                                                                                                                                                             3


                                                                           BY:                                                                                                              Deputy Clerk


Service Fee: $


Certified Tracking Mail                                               Place sticker here                         _;.   £—



                                                                                                  f
NO.9414 7266 9904 2155 8050 91
                                                                                                  7w}?     73.88                  qqaq 3155 58.53                                    71,


                                                                                                  L                                                                                    .




Signedforon                                                           SignedBy:
                         q   [A
                                   23/9020                                              M+0Ln<                              Li]                     m): (liFA/WLS
                                                                                                                                                                                             m-
                                                                                                                                                                  20—CV3-"0'0'38'_'
                                                                                                                                                     '

                                                                                                                                                                  DCCICMR
                                                                                                                                                                  Citation by Certified Mail       and Return
                                                                                                                                                     i            2027098                                               I




                                                                                                                                                         l



                                                                                                                                                         I




                                                                                                                                                         l




                                                                                                                                                                         II ||
                                                                                                                                                             i




                                                                                                                                                                                                                  APP 016
                                        Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 15 of 24




                                                                                        :ﬁenﬂce
                                                                                                        Tape
                                                                                               Ce'rtifiéd
                                                                                               Certified




     M
x“
 x




                                                                                                                       .J:Do'm'e"sti‘c.R‘e"tu’mgnéb'ei’g'i




        a   .   -   .   .   ‘. :n".~vf‘.’:-.‘ -v-   .r
                                                    ,4   ,-
                                                                 w hﬂﬂvﬂ—
                                                              ”g-..




                                    USPS TRACKING                                                                                 First-Class Mail                                  -




                                                                                                                                  Postage    8:   Fees Paid                         -




                                                                                                                                  USPS                                         H.“




                                                                                                                                  Permit No. G-10
                                                                                                       Hllll
                                                                                                                                                                           _,_...____,_




      9590 HEEL “HUN ELSE BDSD                                                         3'4                                                                                 .




                                      Fqb

     United S                                                 0 Se.nder Please       print   your   name address and ZIP+4® below 0
                                               lx‘i,‘
     Postal Se
                               3%              3427,70
                                                               Inﬁllull      ll   lulu IIIIIHII lu'     'uunlulullu”
        9/                                           “JOHN/DVKINARD
                                                                                                                                                               ~.._‘...-_._--....




                                                                 GAnyEs‘TON COUNTY DISTRICT CLERK
                                            §                    eoo 59TH STREET SUITE 4001
                                                VJt? BOX 17250                                                                                                 ._.’—._




       @327                                                                 ESTON TX 77551-9900
                                        «g?                                                                                                                   ,M-




                                                                                                                                                                                          APP 017
Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 16 of 24




                  Exhibit C-4
            Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 17 of 24

                                                                                            Filed: 5/12/2020 4:42 PM
                                                                                      JOHN D. KINARD - District Clerk
                                                                                            Galveston County, Texas
                                                                                             Envelope No. 42927866
                                                                                                     By: Rolande Kain
                                                                                                   5/12/2020 4:54 PM

                                    CAUSE NO. 20-CV-0038

MARY BERNARDY,                                   )      IN THE DISTRICT COURT OF
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )      GALVESTON COUNTY, TEXAS
                                                 )
SHRINERS HOSPITAL FOR CHILDREN,                  )
INC.,                                            )
                                                 )        122ND JUDICIAL DISTRICT
               Defendant.
                                                 )

                 DEFENDANT’S ORIGINAL ANSWER AND DEFENSES TO
                        PLAINTIFF’S ORIGINAL PETITION

       Defendant Shriners Hospital for Children, Inc. submits this Original Answer and Defenses

to Plaintiff Mary Bernardy’s Original Petition and state as follows:

                                            I.
                                      GENERAL DENIAL

       Pursuant to Texas Rule of Civil Procedure 92, Shriners Hospital generally denies every

allegation contained in Bernardy’s Petition and requests that the Court demand strict proof of all

charges, claims and allegations made by Bernardy by a preponderance of the evidence as required

by the Constitution and the laws of the State of Texas. Shriners Hospital further denies that

Bernardy is entitled to any of the damages Bernardy seeks. Shriners Hospital respectfully requests

that it be allowed to plead further and additional defenses in this cause as the facts surrounding

this matter are developed.

                                           II.
                             AFFIRMATIVE AND OTHER DEFENSES

       Without waiving the foregoing General Denial, Shriners Hospital states the following

affirmative and additional defenses to Bernardy’s Petition as follows, but do not assume the burden

of proof of any such defenses except as required by applicable law with respect to the particular

defense asserted. Shriners Hospital further reserves the right to assert other affirmative and
                                                                                                  APP 018
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 18 of 24




additional defenses and/or otherwise to supplement this Answer upon discovery of facts or

evidence rendering such action appropriate.

                                         FIRST DEFENSE

       Some or all of the purported claims in the Petition fail to state a claim upon which relief

may be granted.

                                       SECOND DEFENSE

       Shriners Hospital alternatively pleads that Bernardy has failed to exhaust administrative

remedies.

                                        THIRD DEFENSE

       Shriners Hospital alternatively pleads that Bernardy’s claims are barred, in whole or in

part, by the applicable statute of limitations, and procedural prerequisites.

                                       FOURTH DEFENSE

       Shriners Hospital alternatively pleads that any claims brought pursuant to the TCHRA

which were not included in Bernardy’s Charge of Discrimination dually-filed with the EEOC and

the TWC, and/or investigated by the EEOC and/or THRC, are barred because of failure to satisfy

statutory prerequisites or because of a lack of subject matter jurisdiction.

                                         FIFTH DEFENSE

       Shriners Hospital alternatively pleads that at all relevant times, Bernardy was an at-will

employee, as that term is defined under the common law of Texas, and Bernardy could be

terminated at any time for any reason, not specifically prohibited by state or federal law, and with

or without cause.

                                         SIXTH DEFENSE

       Shriners Hospital alternatively pleads that some or all of the purported claims and/or relief

sought in the Petition are barred because Shriners Hospital’s actions with respect to Bernardy were



                                                  2

                                                                                               APP 019
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 19 of 24




based solely upon legitimate, non-discriminatory and non-retaliatory reasons and unrelated to any

alleged protected status or protected activity by Bernardy. However, even if Bernardy is able to

prove that the challenged actions and decisions were motivated, in part, by unlawful retaliatory or

discriminatory intent, such claims would still fail because the same actions would have been taken

and the same decisions would have been made irrespective of the alleged unlawful motive or intent.

                                      SEVENTH DEFENSE

        Shriners Hospital alternatively pleads that some or all of Bernardy’s purported claims

and/or relief sought in the Petition are barred because Shriners Hospital maintained, disseminated

and enforced a clear policy against discrimination, harassment and retaliation establishing

reasonable and effective means of reporting and seeking relief from conduct believed to be

discriminatory, harassing or retaliatory and because Shriners Hospital acted in accordance with

this policy at all times.

                                       EIGHTH DEFENSE

        Shriners Hospital alternatively pleads that it exercised reasonable care to prevent and

promptly correct any alleged unlawful behavior by establishing, communicating and enforcing

policies prohibiting harassment, discrimination and retaliation and Bernardy unreasonably failed

to take advantage of any preventative or corrective opportunities or to otherwise avoid any alleged

harm.

                                        NINTH DEFENSE

        Shriners Hospital alternatively pleads that Bernardy failed to give Shriners Hospital

adequate notice of the alleged harassing, discriminatory or retaliatory treatment she claims to have

experienced, and to the extent any such notice was given, Shriners Hospital took prompt remedial

action after becoming aware of Bernardy's allegations of such treatment.




                                                 3

                                                                                               APP 020
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 20 of 24




                                       TENTH DEFENSE

       Shriners Hospital alternatively pleads, without waiver of Bernardy’s burden to prove that

the adverse employment actions of which she claims were motivated by an impermissible factor,

assuming arguendo that an impermissible factor was a motivating factor for any employment

practice, that Shriners Hospital would have taken the same action regardless of Bernardy’s alleged

protected status.

                                      ELEVENTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy cannot establish a causal link between

any alleged protected activity and any alleged adverse employment action.

                                      TWELFTH DEFENSE

       Shriners Hospital alternatively pleads that all actions taken with respect to Bernardy were

taken in good faith.

                                     THIRTEENTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy’s claims are barred, in whole or in

part, by the doctrine of estoppel.

                                     FOURTEENTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy did not have and does not have a

physical or mental impairment, a record of a physical or mental impairment, nor was she regarded

has having a physical or mental impairment which substantially limited a major life activity during

the time in which the events complained of in this lawsuit occurred.

                                     FIFTEENTH DEFENSE

       Shriners Hospital alternatively pleads that, even if Bernardy did have a disability, Bernardy




                                                4

                                                                                               APP 021
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 21 of 24




was not otherwise qualified to perform the essential functions of her employment.

                                      SIXTEENTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy did not seek a reasonable

accommodation for the alleged limitations caused by her alleged disability.

                                   SEVENTEENTH DEFENSE

        Shriners Hospital alternatively pleads that any accommodation sought by Bernardy would

have constituted an undue hardship on Shriners Hospital.

                                      EIGHTEENTH DEFENSE

       Shriners Hospital alternatively pleads that its actions with respect to Bernardy were

consistent with business necessity.

                                      NINETEENTH DEFENSE

       Shriners Hospital alternatively pleads that to the extent that any of its employees engaged

in any of the conduct described in the Complaint, such actions were outside the course and scope

of their employment, were contrary to the policies and directives of Shriners Hospital, and were

not done in furtherance of Shriners Hospital’s business interests

                                      TWENTIETH DEFENSE

       Shriners Hospital alternatively pleads that some or all of the purported claims and/or relief

sought in the Petition are barred because Shriners Hospital’s actions were in good faith and were

not malicious, egregious, in bad faith, or in willful or reckless indifference to any legal rights of

Bernardy.

                                   TWENTY-FIRST DEFENSE

       Shriners Hospital alternatively pleads that Bernardy’s claims for economic, compensatory,

and punitive damages and other relief are subject to all applicable statutory caps and limitations,

including, but not limited to, the specific limitations on damages contained in Chapter 41 of the



                                                 5

                                                                                                APP 022
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 22 of 24




Texas Civil Practice and Remedies Code, and all other similar limitations.

                                 TWENTY-SECOND DEFENSE

       Shriners Hospital alternatively pleads that Bernardy’s claims for monetary relief and

damages are barred to the extent that she has failed to mitigate her alleged damages.

                                  TWENTY-THIRD DEFENSE

       Shriners Hospital alternatively pleads that the relief sought by Bernardy may be barred in

whole or in part because of after-acquired evidence.

                                 TWENTY-FOURTH DEFENSE

       Shriners Hospital alternatively pleads that it is entitled to an offset against Bernardy’s claim

for damages in the amount(s) which she received or earned, could have received or earned through

reasonable efforts, did or could have obtained through unemployment compensation, and any

amount(s) paid to Bernardy by Shriners Hospital.

                                   TWENTY-FIFTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy cannot recover lost wages and

employee benefits or damages for loss of future earning capacity, if any, for any period of time

when she is or was physically unable to work.

                                  TWENTY-SIXTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy’s claims are barred, in whole or in

part, by the doctrines of waiver, estoppel, laches, unclean hands and/or other equitable defenses.

                                TWENTY-SEVENTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy is not entitled to an award of punitive

damages, as she has not pled and cannot prove facts sufficient to support such an award under

applicable law. In any event, any award of punitive damages is subject to all statutory, common

law and constitutional principles and limitations.



                                                  6

                                                                                                  APP 023
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 23 of 24




                                  TWENTY-EIGHTH DEFENSE

       Shriners Hospital alternatively pleads that Bernardy’s claims are barred, in whole or in

part, by Bernardy’s own acts or omissions.

       Shriners Hospital reserves the right to assert any additional affirmative defenses as

established by the facts of the case.

       WHEREFORE, having responded to the specific allegations contained in the Petition and

having stated its affirmative and additional defenses, Shriners Hospital respectfully pray as

follows:

       (1)     that the Court render judgment for Shriners Hospital and against Bernardy;

       (2)     that the Court dismiss the Petition in its entirety with prejudice;

       (3)     that the Court assess costs and attorneys’ fees against Bernardy; and

       (4)     that the Court award Shriners Hospital such other and further relief as it deems

               just and appropriate.

                                                  Respectfully submitted,

      Dated: May 12, 2020                         /s/ Kerry E. Notestine
                                                  Kerry E. Notestine, Texas Bar No. 15116950
                                                  KNotestine@littler.com
                                                  Kelcy L. Palmer, Texas Bar No. 24088099
                                                  KPalmer@littler.com
                                                  LITTLER MENDELSON, P.C.
                                                  1301 McKinney Street, Suite 1900
                                                  Houston, TX 77010
                                                  Ph.: (713) 951-9400
                                                  Fax: (713) 951-9212

                                                  ATTORNEYS FOR DEFENDANT SHRINERS
                                                  HOSPITAL FOR CHILDREN, INC.




                                                 7

                                                                                              APP 024
   Case 3:20-cv-00165 Document 1-5 Filed on 05/18/20 in TXSD Page 24 of 24




                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing DEFENDANT’S ORIGINAL
ANSWER AND DEFENSES TO PLAINTIFF’S ORIGINAL PETITION was served on the
following, via electronic filing on this 12th day of May, 2020 as follows:

                                     Jacques P. Leeds
                                LEEDS LAW FIRM, PLLC
                                   700 Milam, Suite 1300
                                   Houston, Texas 77002
                                jacques@jleedslawfirm.com

                              ATTORNEY FOR PLAINTIFF


                                          /s/ Kelcy L. Palmer
                                          Kelcy L. Palmer




                                             8

                                                                                        APP 025
